


Exhibit 10.13

 

TE Connectivity Ltd.
2007 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

PERFORMANCE STOCK UNIT AWARD

 

< XXXX >

 

PERFORMANCE STOCK UNIT AWARD made as of [XXXX] (the “Grant Date”).

 

1.             Grant of Award.  TE Connectivity Ltd. (the “Company”) has granted
you [XXX] Performance Stock Units (the “Target Award”), subject to the
provisions of this Award Agreement, including the performance metrics set forth
in Appendix A attached hereto and any special terms and conditions for your
country as set forth in Appendix B attached hereto.  The Company will hold the
Performance Stock Units (“PSUs”) in a bookkeeping account on your behalf until
they become payable or are forfeited or cancelled.

 

2.             Payment Amount.  Each Performance Stock Unit represents one share
of common stock of the Company (a “Share”).

 

3.             Form of Payment.  Vested Performance Stock Units will be settled
solely in Shares, subject to Section 16 herein and any special terms and
conditions set forth in Appendix B.

 

4.             Performance Stock Units/Dividends.  Performance Stock Units are a
promise to deliver Shares upon a specified delivery date, provided that certain
vesting and performance requirements are met, as described in this Award
Agreement and Appendix A.  For each Performance Stock Unit that is unvested
(based on the Target Award), you will be credited with a Dividend Equivalent
Unit (“DEU”) for any cash or stock dividends distributed by the Company on its
Shares.  DEUs will be calculated at the same dividend rate paid to other holders
of Shares.  The number of DEUs to be credited to your account upon payment of a
dividend will be equal to the quotient produced by dividing the cash value of
the dividend earned on the Target Award number of Performance Stock Units by the
fair market value of the Shares, defined as the closing price per Share as
quoted on the New York Stock Exchange (the “NYSE”) on the date the dividend is
paid.  DEUs will vest and be delivered to you in the form of Shares in
accordance with the vesting and payment schedules applicable to the underlying
Performance Stock Units, and proportional to the actual number of Performance
Stock Units that are earned and vested.  Thus, the number of Shares delivered in
conjunction with the DEUs credited to your Performance Stock Unit Award may be
adjusted (upward or downward) to reflect the actual number of Performance Stock
Units that are earned and vested.

 

5.             Time of Delivery.  Except as otherwise provided for in this Award
Agreement, Shares issuable upon vesting of the Performance Stock Units and DEUs
will be delivered to you in whole Shares rounding down for any fractional Shares
as soon as is administratively feasible

 

--------------------------------------------------------------------------------


 

following the delivery date specified in Section 6 below, except as otherwise
set forth in Section 24.

 

6.             Normal Vesting.  Subject to the attainment of the performance
metrics described in Appendix A and your continued employment other than as set
forth in Sections 8, 10 or 11 below, your Performance Stock Unit Award will vest
on the later of (a) the third anniversary of the Grant Date or (b) the
“Certification Date” (as defined in Appendix A) for the performance results of
the “Performance Cycle” (as defined in Appendix A). Except as provided in
paragraphs 8, 9, 10 and 11 below, the Delivery Date of the Shares will be after
the November 30th following the end of the Performance Cycle, but in any case,
no earlier than the Certification Date following the close of the Performance
Cycle and no later than 90 days after such November 30th.  The value of the
vested shares will be the average of the high and low of the stock price
reported on the date of vesting.

 

7.             Termination of Employment.  Any Performance Stock Units and DEUs
that have not vested as of your Termination of Employment, other than as set
forth under Sections 8, 9, 10 and 11 herein, will immediately be forfeited, and
your rights with respect to those Performance Stock Units and DEUs will end.

 

8.             Death or Disability.  If your Termination of Employment is a
result of your death or Disability, your Performance Stock Unit Award will vest
in full at 100% of the original target shares granted to you. Such vested
Performance Stock Units and DEUs will be delivered to you as soon as
administratively feasible following the date of Death or Disability event, but
in no case after the later of the end of the calendar year in which the death or
Disability occurs or two and a half months following the death or disability
date. If you are deceased, the payment of your vested Performance Stock Units,
consistent with the delivery timing described in the preceding sentence, will be
made to your estate after the Committee or its designee has determined that the
payee is the duly appointed executor or administrator of your estate.

 

9.             Retirement.  If, at the time of your Termination of Employment,
you have attained age 55 and have completed at least five years of service, and
you have performed satisfactorily, as determined in the sole discretion of your
manager, and are not terminated for Cause, (a) your Performance Stock Unit Award
will vest pro rata (standard rounding to the nearest Unit, in full-month
increments) based on (i) the number of whole months that you have completed from
the first day of the Performance Cycle through the end of the month in which
your Termination of Employment occurs, divided by thirty-six (36), times
(ii) the number of Performance Stock Units that are actually earned for the
Performance Cycle in accordance with the terms of Appendix A; and (b) any
remaining Performance Stock Units will be forfeited.  Shares issuable for any
portion of your Performance Stock Unit Award and DEUs that vest pursuant to this
Section 9 will be delivered to you after the November 30th following end of the
Performance Cycle, but in any case, no earlier than the Certification Date for
the performance results for the Performance Cycle and no later than ninety (90)
days after such November 30th.  Notwithstanding the terms of this Section 9, a
Termination of Employment within twelve (12) months of the Grant Date will
result in the immediate forfeiture of your Performance Stock Unit Award, except
as otherwise provided for under Sections 8, 10, or 11.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result in the favorable retirement treatment,
which otherwise would apply to the Performance Stock Units pursuant to this
Section 9, being deemed unlawful and/or discriminatory, then the Company will
not apply the favorable retirement treatment at the time of your Termination of
Employment and the Performance Stock Units will be treated as they would under
the rules that otherwise would have applied as if your Termination of Employment
did not qualify as a retirement pursuant to this Section 9.

 

10.          Change in Control.  Except as may be otherwise provided by the
Committee, if your employment is terminated following a Change in Control, as
defined in the Plan, your Performance Stock Unit Award (or any other form of
equity award or compensation that replaces your Performance Stock Unit Award as
a result of the Change in Control) will immediately become fully vested at the
Target Award, provided that:

 

(a) your employment is terminated by the Company or, if different, the
Subsidiary employing you (the “Employer”) for any reason other than Cause,
Disability or death in the twelve (12)-month period following the Change in
Control; or

 

(b) you terminate your employment with the Company or the Employer after one of
the following events within the twelve (12)-month period following the Change in
Control:

 

i.      the Company or the Employer (1) assigns or causes to be assigned to you
duties inconsistent in any material respect with your position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in your position, authority, duties or responsibilities;
or (3) takes or causes to be taken any other action which, in your reasonable
judgment, would cause you to violate your ethical or professional obligations
(after written notice of such judgment has been provided by you to the Company
or the Employer and the Company or the Employer has been given a 15-day period
within which to cure such action), or which results in a significant diminution
in such position, authority, duties or responsibilities; or

 

ii.   the Company or the Employer, without your consent, (1) requires you to
relocate to a principal place of employment more than fifty (50) miles from your
existing place of employment; or (2) materially reduces your base salary, annual
bonus, or retirement, welfare, stock incentive, perquisite (if any) and other
benefits taken as a whole (collectively, a “Change in Control Termination”);

 

provided, however, that none of the events described in this sentence shall
constitute a Change in Control Termination unless and until (w) you first notify
the Company in writing describing in reasonable detail the condition which
constitutes a Change in Control Termination within ninety (90) days of its
occurrence, (x) the Company fails to cure such condition within thirty (30) days
after the Company’s receipt of such written notice, (y) notwithstanding such
efforts, the condition continues to exist, and (z) you terminate employment
within sixty (60) days after the end of such thirty (30)-day cure period.

 

--------------------------------------------------------------------------------


 

If you meet the requirements described in the previous sentences, your
Performance Stock Unit Award will vest in full at 100% of your Target Award (or
any other equity or compensation award granted in replacement of your
Performance Stock Unit Award as a result of the Change in Control, as
applicable). Such vested Performance Stock Units (or other equity or
compensation award granted in replacement of your Performance Stock Unit Award
as a result of the Change in Control, as applicable) will be delivered on the
later of (1) as soon as administratively practicable after your Change in
Control Termination or (2) the date that is six months following your
Termination of Employment.

 

11.          Termination of Employment as a Result of a Divestiture or
Outsourcing.  If the business in which you are employed is being separated from
the Company as a result of a Disposition of Assets, Disposition of a Subsidiary
or an Outsourcing Agreement, and, as of the closing date of the applicable
transaction you are designated in the transaction documents (either individually
or by classification) as a business employee (or similar designation) who will
be terminating employment with the Company or a Subsidiary either because
(i) you will remain with the separated business after the transaction or be
transferred to the employment of the buyer or Outsourcing Agent as a result of
the transaction, or (ii) you will not be offered continued employment by the
Company or a Subsidiary, buyer or Outsourcing Agent after the close of the
transaction, then (a) your Performance Stock Unit Award will vest pro rata
(standard rounding to the nearest Unit, in full-month increments) on the closing
date based on (i) the number of whole months from the first day of the
Performance Cycle through the closing date of the applicable transaction divided
by thirty-six (36), times (ii) the Target Award number of  Performance Stock
Units  and (b) any remaining Performance Stock Units will be forfeited.  In the
case of a Divestiture through a Disposition of Assets or an Outsourcing
Agreement for participants who have not reached Retirement eligibility (as
described in paragraph 9. above) as of the close of the Disposition of Assets or
the Outsourcing Agreement date, such vested Performance Stock Units will be
delivered as soon as administratively practicable following the close of the
Divestiture.  In no event will such vested shares be delivered after the later
of the end of the calendar year in which the Divestiture takes place or the date
that is two and a half months after the Divestiture closing date.  In the case
of a Divestiture through a Disposition of Assets or an Outsourcing Agreement for
participants who have reached Retirement eligibility (as described in paragraph
9. above) as of the close Disposition of Assets or the Outsourcing Agreement
date, such vested Performance Stock Units will be delivered after the 
November 30th following the end of the Performance Cycle, but in any case, no
earlier than the Certification Date for the performance results for the
Performance Cycle and no later than 90 days after such November 30th.  In the
case of a Divestiture through a Disposition of a Subsidiary, the vested
Performance Stock Units will be delivered as soon as administratively
practicable following the close of the Divestiture. In no event will such vested
shares be delivered after the later of the end of the calendar year in which the
Divestiture takes place or the date that is two and a half months after the
Divestiture closing date.  If you become entitled to the pro-rated vesting
described in this Section 11, you will not be entitled to any further vesting in
your Performance Stock Unit Award unless you are transferred to employment with
the Company in a position outside of the business that is being separated from
the Company (with the intent of continued employment with the Company outside of
the separated business) after the closing date of the applicable transaction,
but prior  to

 

--------------------------------------------------------------------------------


 

your Termination of Employment as a result of the Disposition of Assets,
Disposition of a Subsidiary or an Outsourcing Agreement.

 

Notwithstanding the foregoing, you will not be eligible for such pro-rata
vesting if, (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii) you are offered Comparable Employment with the buyer, successor company or
outsourcing agent, as applicable, but do not commence such employment on the
Applicable Employment Date.

 

For the purposes of this Section 11, (a) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
Termination of Employment and at a location that is no more than fifty (50)
miles from your existing place of employment; (b) “Disposition of Assets” shall
mean the disposition by the Company or a Subsidiary of all or a portion of the
assets used by the Company or Subsidiary in a trade or business to an unrelated
corporation or entity;  (c) “Disposition of a Subsidiary” shall mean the
disposition by the Company or a Subsidiary of its interest in a subsidiary or
controlled entity to an unrelated individual or entity, provided that such
subsidiary or entity ceases to be an affiliated company as a result of such
disposition; and (d) “Outsourcing Agreement” shall mean a written agreement
between the Company or a Subsidiary and an unrelated third party (“Outsourcing
Agent”) pursuant to which the Company transfers the performance of services
previously performed by employees of the Company or Subsidiary to the
Outsourcing Agent, and the Outsourcing Agreement includes an obligation of the
Outsourcing Agent to offer employment to any employee whose employment is being
terminated as a result of or in connection with said Outsourcing Agreement.

 

12.          Responsibility for Taxes.  Regardless of any action the Company or
the Employer takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
by accepting the Award, you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Employer.  You further acknowledge that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax- Related Items in connection with any aspect
of the Performance Stock Units, including, but not limited to, the grant,
vesting or settlement of the Performance Stock Units, the issuance of Shares
upon settlement of the Performance Stock Units, the subsequent sale of Shares
acquired pursuant to such issuance and the receipt of any dividends and/or any
DEUs; and (2) do not commit to and are under no obligation to structure the
terms of the Award or any aspect of the Performance Stock Units to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result.  Further, if you have become subject to tax in more than one
jurisdiction, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

--------------------------------------------------------------------------------


 

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the following:

 

(1)                                 withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer;

 

(2)                                 withholding from proceeds of the sale of
Shares acquired upon vesting of the Performance Stock Units either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization); or

 

(3)                                 withholding in Shares to be issued upon
vesting of the Performance Stock Units;

 

provided, however, that if you are a Section 16 officer under the Exchange Act,
then the Company will withhold in Shares upon the relevant taxable or tax
withholding event, as applicable, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case the obligation for Tax-Related Items may
be satisfied by one or a combination of methods (1) and (2) above.

 

The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates, in which case you will have no
entitlement to the Shares equivalent to any over-withheld amount in cash. 
Notwithstanding the foregoing, to avoid a prohibited acceleration under
Section 409A of the Code, if Shares are withheld to satisfy any Tax-Related
Items arising prior to the date of settlement of the Performance Stock Units for
any portion of the Award that is subject to Section 409A, the number of Shares
withheld will not exceed the number of Shares that equals the liability for the
Tax-Related Items.  If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, you are deemed to have been issued the
full number of Shares subject to the vested Performance Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.

 

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

 

13.          Transfer of Award.  You may not transfer any interest in the
Performance Stock Units except by will or the laws of descent and distribution. 
Any other attempt to dispose of your interest in the Performance Stock Units
will be null and void.

 

14.          Covenant; Forfeiture of Award; Agreement to Reimburse Company.

 

(a)           If you have been terminated for Cause, any Performance Stock Units
shall be immediately rescinded and, in addition, you hereby agree and promise
immediately to deliver

 

--------------------------------------------------------------------------------


 

to the Company the number of Shares (or, in the discretion of the Committee, the
cash value of said Shares) you received for Performance Stock Units that vested
during the period six months prior to your Termination of Employment through the
date of Termination of Employment.

 

(b)           If, after your Termination of Employment, the Committee determines
in its sole discretion that while you were an employee of the Company or a
Subsidiary you engaged in activity that would have constituted grounds for the
Company or Subsidiary to terminate your employment for Cause, then you hereby
agree and promise immediately to deliver to the Company the number of Shares
(or, in the discretion of the Committee, the cash value of said Shares) you
received for Performance Stock Units that vested during the period six months
prior to your Termination of Employment through the date of Termination of
Employment.

 

(c)           If the Committee determines, in its sole discretion, that at any
time after your Termination of Employment and prior to the second anniversary of
your Termination of Employment you (i) disclosed business confidential or
proprietary information related to any business of the Company or Subsidiary or
(ii) have entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (A) such employment or consultation arrangement would likely (in the
Committee’s sole discretion) result in the disclosure of business confidential
or proprietary information related to any business of the Company or a
Subsidiary to a business that is competitive with any Company or Subsidiary
business as to which you have had access to business strategic or confidential
information, and  (B) the Committee has not approved the arrangement in writing,
then you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you received for Performance Stock Units that vested during the period
six (6) months prior to your Termination of Employment through the date of
Termination of Employment.

 

(d)           The Committee shall be entitled to require that you repay all or
part of any amount received (whether in cash or Shares) pursuant to the terms of
this Award (i) to the extent it deems it necessary or appropriate to comply with
any current or future rules of the Securities Exchange Commission, the NYSE or
any other governmental agency, as they may be amended from time to time, (ii) to
the extent it deems it necessary or appropriate to comply with the requirements
of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or other applicable law, regulation or stock exchange
listing requirement, as may be in effect from time to time, or (iii) to the
extent otherwise deemed appropriate by the Committee to recover any overpayment
or mistaken payment that was based on deficient financial information, and you
hereby agree and promise to promptly remit to the Company any such amount.

 

15.          Adjustments.  In the event of any stock split, reverse stock split,
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), extraordinary cash dividend, recapitalization,
merger, consolidation, split-up, spin-off, reorganization, combination,
repurchase or exchange of Shares or other securities, the issuance of warrants
or other rights to purchase Shares or other securities, or other similar
corporate transaction or event, the Committee shall adjust the number and kind
of Shares covered by the Performance Stock Units and other relevant provisions
to the extent necessary to prevent dilution

 

--------------------------------------------------------------------------------


 

or enlargement of the benefits or potential benefits intended to be provided by
the Performance  Stock Units.

 

16.          Restrictions on Payment of Shares.  Payment of Shares for your
Performance Stock Units is subject to the conditions that, to the extent
required at the time of delivery, (a) the Shares underlying the Performance
Stock Units will be duly listed, upon official notice of redemption, upon the
NYSE, and (b) a Registration Statement under the U.S. Securities Act of 1933, as
amended, with respect to the Shares will be effective.  The Company will not be
required to deliver any Shares until all applicable federal, state, foreign and
local laws and regulations have been complied with and all legal matters in
connection with the issuance and delivery of the Shares have been approved by
counsel of the Company.

 

17.          Insider Trading; Market Abuse Laws.  By accepting the Award, you
acknowledge that you have read and understand the Company’s insider trading
policy, and are aware of and understand your obligations under federal
securities laws in respect of trading in the Company’s securities.  The Company
will have the right to recover, or receive reimbursement for, any compensation
or profit realized on the disposition of Shares received for Performance Stock
Units to the extent that the Company has a right of recovery or reimbursement
under applicable securities laws.

 

You acknowledge that, depending on your or your broker’s country of residence or
where the Shares are listed, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to accept, acquire, sell
or otherwise dispose of Shares, rights to Shares (e.g., Performance Stock Units)
or rights linked to the value of Shares under the Plan during such times as you
are considered to have “inside information” regarding the Company (as defined by
the laws or regulations in your country).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information.  Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities.  Keep in mind third parties includes fellow
employees.  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy.  You acknowledge that it is your responsibility to
comply with any applicable restrictions, and you should speak to your personal
advisor on this matter.

 

18.          Plan Terms Govern.  The vesting and settlement of Performance Stock
Units, the disposition of any Shares received for Performance Stock Units, and
the treatment of any gain on the disposition of these Shares are subject to the
terms of the Plan and any rules that the Committee may prescribe.  The Plan
document, as may be amended from time to time, is incorporated into this Award
Agreement.  Capitalized terms used in this Award Agreement have the meaning set
forth in the Plan, unless otherwise stated in this Award Agreement.  In the
event of any conflict between the terms of the Plan and the terms of this Award
Agreement, the Plan will control.  By accepting the Award, you acknowledge
receipt of the Plan, as in effect on the date of this Award Agreement.

 

19.          Data Privacy.  By accepting the Award, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as

 

--------------------------------------------------------------------------------


 

described in this Award Agreement and any other grant materials by and among, as
applicable, the Company, your Employer and any other Subsidiaries for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

 

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Performance Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

 

You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan.  You
understand that these recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country.  You understand
that if you reside outside the United States you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
Human Resources Representative.  You authorize the Company and the recipients
assisting the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that if
you reside outside the United States you may at any time view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local Human Resources
Representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke the consents, your employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the consents is that
the Company would not be able to grant Performance Stock Units or other equity
awards to you or administer or maintain such awards.  Therefore, you understand
that  refusing or withdrawing your consent may affect your ability to
participate in the Plan.  For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local Human Resources Representative.

 

20.          Nature of Grant.  By accepting the Award, you acknowledge,
understand and agree that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

 

(b)           the grant of the Performance Stock Units is exceptional, voluntary
and occasional and does not create any contractual or other right to receive
future grants of Performance Stock Units, or benefits in lieu of Performance
Stock Units, even if Performance Stock Units have been granted repeatedly in the
past;

 

--------------------------------------------------------------------------------


 

(c)           all decisions with respect to future Performance Stock Unit
grants, if any, will be at the sole discretion of the Company;

 

(d)           your participation in the Plan shall not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary nor
create a right to further employment with the Employer and shall not interfere
with the ability of the Employer to terminate your employment relationship at
any time;

 

(e)           you are voluntarily participating in the Plan;

 

(f)            the Performance Stock Units and the Shares subject to the
Performance Stock Units, and the value of and income from same, are not intended
to replace any pension rights or compensation;

 

(g)           the Performance Stock Units and the Shares subject to the
Performance Stock Units, and the value of and income from same, are not part of
normal or expected compensation or salary for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, holiday pay, bonuses, long-service awards, leave-related payments,
pension or retirement or welfare benefits or similar mandatory payments;

 

(h)           the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

(i)            in consideration of the grant of the Performance Stock Units, no
claim or entitlement to compensation or damages shall arise from forfeiture of
the Performance Stock Units resulting from termination of your employment with
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws); and except where expressly prohibited under
applicable law, you irrevocably release the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim;

 

(j)            the Performance Stock Units and the Shares subject to the
Performance Stock Units, and the value of and income from same, are not granted
as consideration for, or in connection with, any service you may provide as a
director of any Subsidiary;

 

(k)           the Performance Stock Units and the benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability;

 

(l)            payment of your Performance Stock Units is not secured by a
trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific asset of the Company by reason of this Award or
the account established on your behalf;

 

(m)          you have no rights as a stockholder of the Company pursuant to the
Performance Stock Units until Shares are actually delivered to you; and

 

(n)           if you reside outside the United States,

 

--------------------------------------------------------------------------------

 

(A)          the Performance Stock Units and the Shares subject to the
Performance Stock Units, and the value of and income from same, are not part of
normal or expected compensation or salary for any purpose; and

 

(B)          neither the Company, the Employer, nor any other Subsidiary will be
liable for any foreign exchange rate fluctuation between any local currency and
the U.S. dollar that may affect the value of the Performance Stock Units, any
amounts due to you pursuant to the settlement of the Performance Stock Units or
the subsequent sale of any Shares acquired upon settlement.

 

21.          No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan or your acquisition or sale of the
underlying Shares.  You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

 

22.          Incorporation of Other Agreements.  This Award Agreement and the
Plan constitute the entire understanding between you and the Company regarding
the Performance Stock Units.  This Award Agreement supersedes any prior
agreements, commitments or negotiations concerning the Performance Stock Units.

 

23.          Severability.  The invalidity or unenforceability of any provision
of this Award  will not affect the validity or enforceability of the other
provisions of the Award Agreement, which will remain in full force and effect. 
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.

 

24.          Delayed Payment.  Notwithstanding anything in this Award Agreement
to the contrary, if you (i) are subject to U.S. federal income tax on any part
of the payment of the Performance Stock Units or DEUs, (ii) are a “specified
employee” within the meaning of section 409A(a)(2)(B)(i) of the Code and the
regulations thereunder, and (iii) are or will become eligible for retirement
prior to the vesting terms (as set forth in Section 6 above) of some or all of
the Performance Stock Units and DEUs or the Award is otherwise considered an
item of “nonqualified deferred compensation” subject to Section 409A of the
Code, then any payment of Performance Stock Units and DEUs that is made on
account of your separation from service within the meaning of section
409A(a)(2)(A)(i) of the Code and the regulations thereunder shall be delayed
until six months following such separation from service

 

25.          Language.  You acknowledge that you are sufficiently proficient in
English to understand the terms and conditions of the Award Agreement. 
Furthermore, if you have received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

 

26.          Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  You hereby consent to receive
such documents by electronic delivery and

 

--------------------------------------------------------------------------------


 

agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

27.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on your participation in the Plan, including but
not limited to such requirements as described in Appendix A, if applicable, on
the Performance Stock Units and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with applicable law or facilitate the administration of the Plan, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

28.          Governing Law and Venue.  The Award Agreement is to be governed by
and construed in accordance with the laws of Switzerland, without regard to the
conflict of laws principles thereof.

 

For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Pennsylvania and agree that such litigation shall be conducted in
the courts of Chester County, Pennsylvania, or the federal courts for the United
States for the Eastern District of Pennsylvania, where this Award is made and/or
to be performed.

 

29.          Waiver.  You acknowledge that a waiver by the Company of breach of
any provision of the Award Agreement will not operate or be construed as a
waiver of any other provision of the Award Agreement, or of any subsequent
breach by you or any other Participant.

 

30.          Country Specific Terms.  Notwithstanding any provisions in the
Award Agreement, the Performance Stock Unit Award will be subject to any special
terms and conditions for your country set forth in Appendix B attached hereto. 
Moreover, if you relocate to one of the countries included in Appendix B, the
special terms and conditions for such country will apply to you, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  Appendix B
constitutes part of the Award Agreement.

 

31.          Foreign Asset/Account Reporting; Exchange Control Requirements. 
Certain applicable foreign asset and/or foreign account reporting requirements
and exchange controls may affect your ability to acquire or hold Shares acquired
under the Plan or cash received from participating in the Plan (including from
any dividends paid on Shares acquired under the Plan) in a brokerage or bank
account outside your country.  You may be required to report such accounts,
assets or transactions to the tax or other authorities in your country.  You may
also be required to repatriate sale proceeds or other funds received as a result
of your participation in the Plan to your country through a designated bank or
broker and/or within a certain time after receipt.  You acknowledge that you are
responsible for complying with any applicable regulations, and that you should
speak to your personal legal advisor for any details.

 

*              *              *              *              *

 

--------------------------------------------------------------------------------


 

By accepting this Award, you agree to the following:

 

(i)            you have carefully read, fully understand and agree to all of the
terms and conditions described in this Award Agreement and the Plan; and

 

(ii)           you understand and agree that this Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Award, and that any prior agreements, commitments or negotiations concerning the
Performance Stock Units are replaced and superseded.

 

 

Terrence R. Curtin

 

Chief Executive Officer,

 

TE Connectivity

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

PERFORMANCE METRICS APPLICABLE TO

FISCAL YEAR 2018 PERFORMANCE STOCK UNIT AWARDS

 

1.             Purpose — This Appendix A to the Award Agreement provides the
terms and conditions of your Performance Stock Unit Award granted on [XXXX],
2017.  The purpose of this Appendix A is to describe the terms under which you
will earn Performance Stock Units granted to you under your Performance Stock
Unit Award through the applicable Performance Cycle.  (Note that the Shares
earned under the Performance Stock Unit Award will not be delivered to you
unless the applicable vesting requirements set forth in the Award Agreement are
met.)  For purposes of your Performance Stock Unit Award, the “Performance
Cycle” is the three fiscal year period beginning with the first day of fiscal
year 2018 and ending on the last day of fiscal year 2020.

 

2.             Vesting — The vesting terms applicable to your Performance Stock
Unit Award are described in the Award Agreement.  This Appendix A describes how
many PSUs you will earn pursuant to the performance metrics under Performance
Stock Unit Award and that will be eligible to vest, provided that you also meet
the applicable vesting requirements described in the Award Agreement.

 

3.             Performance Metric — The performance metric which will be
measured to determine how many PSUs will be earned and eligible to vest is the
three-year average growth rate of adjusted earnings per share (“relative EPS
performance”) from continuing operations, evaluated over the three-year
Performance Cycle.  In determining the relative EPS performance, the Company
will use the Diluted EPS before Abnormal Items data published in Bloomberg News
for the companies included in the benchmark described below.

 

The relative EPS performance will be calculated by ranking the Company’s
three-year average EPS growth rate versus that of all eligible S&P 500
Non-Financial companies.  The calculation of the Company’s relative EPS
performance will be conducted under written procedures adopted by the Committee
at the time the Performance Stock Unit Award is granted.  (The approved
calculation procedures will be made available to you upon written request sent
to Executive Compensation, Attention Director of Executive Compensation, 1050
Westlakes Drive, Berwyn, PA 19312, USA)

 

4.             Determination of PSUs Earned — The number of PSUs earned over the
Performance Cycle will be determined based on the Company’s relative EPS
performance for the Performance Cycle.  The performance results, as determined
at the end of the Performance Cycle based on the performance metric, will be
applied to the Target Award .  Depending on the Company’s relative EPS
performance during the Performance Cycle, 0% to 200% of the Target Award will
vest, based on the following scale:

 

 

 

Threshold

 

Target

 

Maximum

Performance Zone
(relative EPS growth % ranking)

 

25th

 

50th

 

75th

PSUs Earned
(% of PSUs earned and eligible to vest)

 

50%

 

100%

 

200%

 

--------------------------------------------------------------------------------


 

Performance results below the 25th percentile result in zero PSUs earned for the
Performance Cycle.  Performance results between the 25th and 75th percentile
will be interpolated on a straight-line basis.  Performance results at or above
the 75th percentile are capped at 200%.

 

5.             Certification Date — The date on which the Committee certifies
performance results at the end of the Performance Cycle is the Certification
Date for purposes of the Award Agreement.

 

6.             PSUs Earned — Once the Committee determines the number of PSUs
that are earned based on the performance metric, that number of units will be
credited to your Performance Stock Unit account and will be eligible to vest,
subject to the other terms of this Award Agreement.

 

7.             Committee Discretion — All decisions regarding the interpretation
of your Performance Stock Unit Award and the calculation of Performance Stock
Units earned under your Performance Stock Unit Award, including without
limitation, any and all matters relating to the calculation of the Company’s
relative EPS performance, will be made in the sole and absolute discretion of
the Committee.  All determinations of the Committee will be final, binding and
conclusive on all parties.

 

8.             Governing Document — This Appendix A is incorporated into and
constitutes a part of the Award Agreement.

 

--------------------------------------------------------------------------------


 

APPENDIX B

TO THE

 

TERMS AND CONDITIONS

OF

PERFORMANCE STOCK UNIT AWARD

 

UNDER THE

TE CONNECTIVITY LTD.
2007 STOCK AND INCENTIVE PLAN

 

Capitalized terms not specifically defined in this Appendix B have the same
meaning assigned to them in the Plan and/or the Award Agreement to which this
Appendix B is attached.

 

Terms and Conditions

 

This Appendix B includes additional terms and conditions that govern the grant
of Performance Stock Units in your country.  If you are a citizen or resident of
a country other than the one in which you are currently residing and/or working,
transfer residency and/or employment to another country after the grant but
prior to the vesting of the Performance Stock Units, or are considered a
resident of another country for local law purposes, the Company may, in its
discretion, determine to what extent the additional terms and conditions
contained herein will apply to you.

 

Notifications

 

This Appendix B also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan.  The information is based on the securities and other
laws in effect in the respective countries as of September 2017.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date when the Performance Stock Units or
DEUs vest, the receipt of any dividends or the subsequent sale of the Shares. 
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result.  Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.  If you
are a citizen or resident of a country other than the one in which you are
currently residing and/or working, transfer residency and/or employment to
another country after the Performance Stock Units are granted to you, or are
considered a resident of another country for local law purposes, the
notifications contained herein may not be applicable to you.

 

--------------------------------------------------------------------------------


 

UNITED STATES

 

Terms and Conditions

 

Restrictive Covenants.   Notwithstanding anything in the Award Agreement to the
contrary, by accepting the Award, you acknowledge, understand and agree to the
following provisions:

 

(a) Restrictions on Solicitation of Company’s Employees. You agree that during
your employment with your Employer, the Company and any Subsidiary and for a
period of 12 months following your Termination of Employment, for any reason,
you will not, directly or indirectly, solicit or induce, or attempt to solicit
or induce, any employee or contract/temporary employee of the Company or any of
its Subsidiaries to leave his/her employment with the Company or respective
Subsidiary,or to otherwise hire or employ any employee of Company or  any of its
Subsidiaries who at any time worked for, under, or with you.

 

The following provisions apply to all US employees except for those whose work
site is in California:

 

(a) Restrictions On Competition. You agree that during the period of your
employment with your Employer, the Company and any Subsidiary and for a period
of 12 months following your Termination of Employment, for any reason, you will
not, in any country of the world in which you have done business on behalf of
your Employer, the Company or any Subsidiary at any time during the last 12
months prior to the date of your Termination of Employment, engage in or enter
into any kind of employment or gainful occupation, directly or indirectly, in
any Competing Business where your responsibilities include the manufacture,
sale, purchasing, research, development, or business plans of any product,
process, function or service which is directly competitive with or similar to
any Company or Subsidiary product, process, function or service that your were
exposed to within 12 months prior to your Termination of Employment. For
purposes of this Agreement, the term “Competing Business” shall mean any person
or other entity which sells or attempts to sell any products or services which
are the same as or similar to the products and services sold, leased or
otherwise distributed by Company or any Subsidiary at any time during the last
12 months prior to your Termination of Employment, or which has under
development a product or service that is in competition with a product or
service, whether existing or under development, of Company or any Subsidiary.

 

(b) Restrictions on Solicitation of Company’s Customers. You agree that during
your employment with your Employer, Company and any Subsidiary and for 12 months
following your Termination of Employment, for any reason, you will not directly
or indirectly encourage any customers or suppliers to refrain from or stop doing
business with the Company or any Subsidiary, either on your behalf or on behalf
of any other party or entity.

 

--------------------------------------------------------------------------------
